COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00065-CR


Charles James Snyder                   §    From County Criminal Court No. 8

                                       §    of Tarrant County (1295355)

v.                                     §    October 2, 2014

                                       §    Opinion by Justice McCoy

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.      We reverse the trial court’s

judgment and render a judgment of acquittal. See Tex. R. App. P. 43.2(c), 43.3,

51.2(d).


                                   SECOND DISTRICT COURT OF APPEALS

                                   By /s/ Bob McCoy________________
                                       Justice Bob McCoy